      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
UNITED NATIONAL INSURANCE     :         Civ. No. 3:19CV01265(JAM)
COMPANY                       :
                              :
v.                            :
                              :
MNR HOTEL GROUP/363 ROBERTS   :
PARTNERS, LLC, et al.         :         April 1, 2021
                              :
------------------------------x

        RULING ON DEFENDANTS’ MOTION TO COMPEL [DOC. #59]

     On January 28, 2021, Judge Jeffrey A. Meyer referred a

discovery dispute in this matter to the undersigned. [Docs. #48,

#49]. In response to the referral, the undersigned entered an

Order requiring that on or before February 12, 2021, the parties

meet and confer “in a good faith effort to resolve the current

discovery dispute.” Doc. #50.

     On February 16, 2021, the undersigned held a telephonic

discovery conference, during which counsel reported on their

efforts to amicably resolve the instant discovery dispute. See

Docs. #51, #53, #54. Despite those efforts, counsel were unable

to resolve certain issues related to plaintiff United National

Insurance Company’s (“United”) assertion of the attorney-client

privilege and work product doctrine to certain documents and

communications. Accordingly, the Court ordered defendants MNR

Hotel Group/363 Roberts Partners, LLC and DNA Lodging East


                                    1
      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 2 of 17



Hartford, LLC (collectively “MNR”) to file a motion to compel on

or before February 23, 2021. See Doc. #53. The Court ordered

United to file its response on or before March 2, 2021. See id.

Pursuant to the Court’s Order, on February 23, 2021, MNR filed a

Motion to Compel Discovery [Doc. #59], to which United timely

filed a memorandum in opposition, [Doc. #61].

     For the reasons stated below, MNR’s Motion to Compel [Doc.

#59] is GRANTED, in part, and DENIED, in part.

I.   Background

     United brings this action seeking a declaratory judgment

“for the purpose of determining the parties’ respective rights

and obligations under the insurance policy issued to” MNR. Doc.

#43 at 1.1 The instant insurance coverage dispute involves water

damage to MNR’s real property from a purported automatic

sprinkler malfunction. See generally id. at 6-7. 2

     On or about February 3, 2019, MNR’s representative

discovered water damage to the fifth floor of MNR’s hotel, which

is insured by United. See Doc. #61 at 2; Doc. #43 at 8, ¶42.

“Shortly thereafter,” MNR notified United of the loss. Doc. #61

at 2; see also Doc. #44 at 6, ¶58. On February 6, 2019, an



1 MNR has asserted counterclaims for breach of contract and bad
faith. See generally Doc. #44.

2 As will be discussed further below, MNR contends that United
has changed its primary coverage defense during the course of
this litigation. See Doc. #59-1 at 1-2.
                                    2
      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 3 of 17



independent adjuster hired by United, Custard Insurance

Adjusters (“CIA”), conducted an initial inspection of the

property. See Doc. #59 at 2; see generally Doc. #61-1 (February

13, 2019, report of inspection). The February 13, 2019, report

of that inspection, which was produced to MNR in redacted form,

states that “there could be a potential coverage issue regarding

the maintaining of heat in the building.” Doc. #61-1 at 3.

     On February 12, 2019, United retained and hired an expert

engineer, Vertex. See Doc. #61 at 3. United states that it hired

Vertex “to inspect the property because of coverage issues.” Id.

United further represents that just two days later, on February

14, 2019, it retained coverage counsel after having “received

the first report from CIA that informed them of a potential

coverage issue[.]” Id.3 On February 14, 2019, United issued a

Reservation of Rights letter (“ROR”). See id.; see also Doc.

#61-3. The ROR states, in pertinent part: “This letter is being

sent because based on the results of the initial inspection of

the claim, there are coverage issues. Our investigation of your

claim is ongoing. Upon receipt of the Engineer’s report, we will




3 The documents submitted for in camera review reflect that
United referred this matter to counsel on February 15, 2019, not
February 14, 2019. United’s privilege log at item number one
mistakenly reflects the date of February 14, 2019. See Doc. #61-
7 at 1.
                                    3
       Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 4 of 17



be back in touch with you.” Doc. #61-3 at 2. The ROR details

United’s policy defenses. See id. at 4. 4

      On March 20, 2019, United’s counsel issued a Notice of

Examination Under Oath to Victor Antico, the property’s hotel

manager. See generally Doc. #61-5.

      On August 9, 2019, United denied MNR’s claim. See Docs.

#59-2, #61-6. Five days after denying MNR’s claim, on August 14,

2019, United filed this action. See Doc. #1.

II.   Discussion

      MNR seeks to compel the production of certain documents

withheld by United on the grounds of attorney-client privilege

and/or the work product doctrine. See Doc. #59-1 at 2. MNR

asserts that documents withheld on the basis of the work product

doctrine were created during the ordinary course of MNR’s claim

investigation and not in anticipation of litigation. See

generally id. at 5-9. MNR asserts that it is particularly

important that United produce these documents because during the

course of this litigation, United has changed the theory under

which it denied MNR’s claim. See Doc. #59-1 at 1-2. 5 Finally, MNR



4 It is curious that MNR fails to mention the issuance of the ROR
in its motion to compel briefing.

5 MNR asserts that through the filing of the Second Amended
Complaint, “United has changed its primary coverage defense in
this action from contending that MNR failed to do its best to
maintain heat, which is simply untenable based upon the
exception for fire protection systems, to contending that the
                                     4
      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 5 of 17



has requested that the Court conduct an in camera review of

documents withheld on the basis of the attorney-client privilege

because “they were made during the early stages of United’s

investigation[.]” Id. at 9. The Court granted MNR’s request for

an in camera review on March 3, 2021. See Doc. #62.

     United asserts that the documents at issue have been

properly withheld because “they are protected appropriately as

attorney/client for the purposes of obtaining legal advice.”

Doc. #61 at 5 (sic). With respect to the adjuster or expert

reports that have been withheld or produced in redacted form,

United contends that those documents “are immune from discovery

under the ‘work product’ doctrine.” Id. at 7.

     The Court first considers the arguments implicating the

work product doctrine.

     A.   Work Product Doctrine

     MNR asserts that United has improperly designated certain

communications and reports as protected by the work product

doctrine. See generally Doc. #59-1 at 5-9. MNR contends that

because these documents “were prepared shortly after the loss of

February 3, 2019, during which time United was still evaluating

the claim in the ordinary course of its business[,]” they were

not created in anticipation of litigation. Doc. #59-1 at 5; see



sprinkler system in the hotel was not operational at the time of
the loss.” Doc. #59-1 at 2.
                                    5
      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 6 of 17



also id. at 8-9. In support of this argument, MNR emphasizes

that United did not issue its coverage decision until August 9,

2019. See id. at 7.

     United responds that the reports and communications “were

sought with an eye toward litigation.” Doc. #61 at 8 (citation

and quotation marks omitted). United asserts: “There is no

requirement that a claim be denied, or a dispute commenced, in

order to trigger the work product doctrine. Instead, the focus

is on United’s determination that they would likely deny a claim

and thus became aware of the potential for litigation.” Id. at

9. Finally, United contends that MNR has failed to establish a

substantial need for documents withheld on the grounds of the

work product doctrine. See id.

         1.    Applicable Law

     “The invocation of the work-product rule is governed by

federal law. Accordingly, we look to Fed. R. Civ. P. 26(b)(3)

for guidance.” Bowne of New York City, Inc. v. AmBase Corp., 150

F.R.D. 465, 471 (S.D.N.Y. 1993) (internal citations omitted).

The work product doctrine provides that generally, “a party may

not discover documents and tangible things that are prepared in

anticipation of litigation or for trial by or for another party

or its representative[.]” Fed. R. Civ. P. 26(b)(3). Thus, the

work product doctrine applies to any “materials obtained or




                                    6
      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 7 of 17



prepared ... with an eye toward litigation[.]” Hickman v.

Taylor, 329 U.S. 495, 511 (1947).

     For a court considering whether a document was created
     in anticipation of litigation, the main question is
     whether the document was prepared because of the
     prospect of litigation. Documents that were prepared in
     the ordinary course of business or that would have been
     created in essentially similar form irrespective of the
     litigation are not protected by the work product
     doctrine. However, a document prepared in anticipation
     of litigation that also serves an ordinary business
     purpose   is   not  deprived   of work-product doctrine
     protection.

Roc Nation LLC v. HCC Int’l Ins. Co., PLC, No. 19CV00554(PAE),

2020 WL 1970697, at *3 (S.D.N.Y. Apr. 24, 2020) (citations and

quotation marks omitted). “The party invoking the [work product]

privilege bears the heavy burden of establishing its

applicability.” In re Grand Jury Subpoena Dated July 6, 2005,

510 F.3d 180, 183 (2d Cir. 2007). If the court finds that a

document is protected by the work product doctrine, “the

requesting party must show ‘substantial need’ for the materials

and inability to obtain the substantial equivalent by other

means without ‘undue hardship.’” S.E.C. v. Collins & Aikman

Corp., 256 F.R.D. 403, 409 (S.D.N.Y. 2009) (footnotes and

quotation marks omitted).

      “The application of this doctrine in the insurance context

is particularly troublesome because it is the routine business

of insurance companies to investigate and evaluate claims.” Roc

Nation, 2020 WL 1970697, at *3 (citation and quotation marks

                                    7
      Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 8 of 17



omitted); see also Pub. Serv. Ins. Co. v. Mount View Realty,

LLC., No. 3:15CV00740(AWT)(SALM), 2016 WL 4649803, at *2 (D.

Conn. Sept. 6, 2016) (“In the insurance business, not all claim

investigation is conducted ‘because of’ anticipated litigation.

Indeed, it is the routine business of insurance companies to

investigate and evaluate claims.” (citation and internal

quotation marks omitted)).

     Some courts have applied a presumption that reports
     prepared before a coverage decision are not protected by
     the work product doctrine, while holding that this
     presumption may be rebutted by the insurer if it
     demonstrates with specific competent proof that it
     possessed a “resolve to litigate” when the documents
     were created.

Roc Nation, 2020 WL 1970697, at *3 (citation and quotation marks

omitted).

     Other courts have applied a more flexible case-by-case

approach, which is fact specific. See id.; see also Mount View

Realty, 2016 WL 4649803, at *2 (“Because the very business of

the producing party is to evaluate claims that may ultimately

ripen into litigation, the determination of what is prepared

because of litigation is fact-specific.” (citation and quotation

marks omitted)). Relevant but not dispositive “factors that help

indicate anticipation of litigation include the date the

insurance company hired a law firm, the date a reservation of

rights letter was issued, and the date the claim was denied.”



                                    8
       Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 9 of 17



Roc Nation, 2020 WL 1970697, at *2. The Court takes this fact-

specific approach here.

           2.    Analysis

      MNR asserts that “United could not have made a firm

decision to deny the claim within the first 30 days after it had

been submitted, as its denial was not issued until six months

later.” Doc. #59-1 at 7. United responds that MNR’s focus on the

denial date “is erroneous, as United became aware of a potential

dispute almost immediately following the loss.” Doc. #61 at 9.

Specifically, United claims that it was during CIA’s first

inspection, on February 6, 2019, that it first “became aware of

the potential for commencement of an adversarial proceeding[.]”

Id.

      Here, considering the facts before the Court, including the

documents submitted for in camera review, United did not

anticipate litigation until February 14, 2019, the date on which

it issued the ROR. See, e.g., In re Residential Capital, 575

B.R. 29, 44 (Bankr. S.D.N.Y. 2017) (insurance company

anticipated litigation when it issued the reservation of rights

letter); Mount Vernon Fire Ins. Co. v. Try 3 Bldg. Servs., Inc.,

No. 96CV05590(MJL)(HBP), 1998 WL 729735, at *8 (S.D.N.Y. Oct.

16, 1998) (“[T]he existing objective evidence establishes that

Mt. Vernon did not anticipate litigation until its June 20, 1995

reservation of rights letter.”). This is one day after CIA’s

                                     9
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 10 of 17



report of its initial investigation, dated February 13, 2019.

See Doc. #61-1. Without any evidence to the contrary, it is

reasonable to infer that United did not anticipate litigation

until after it had received, and reviewed, this initial report.

In addition, and significantly, just one day after the issuance

of the ROR, United referred this matter to coverage counsel, who

also represents United in this action. “While not determinative,

an insurer’s referral of a claim to its attorney is a

significant factor in determining when the insurer anticipates

litigation.” Mount Vernon Fire Ins., 1998 WL 729735, at *7.

     The documents submitted by United, both with its opposition

and for in camera review, reflect that United suspected there

would be coverage issues from an early stage of its

investigation. However, United has not established “with

specific and competent evidence” that its initial investigation

efforts, including CIA’s inspection of the property and

resulting February 13, 2019, report, were conducted outside the

ordinary course of United’s business and with an eye towards

litigation. QBE Ins. Corp. v. Interstate Fire & Safety Equip.

Co., No. 3:07CV01883(SRU), 2011 WL 692982, at *3 (D. Conn. Feb.

18, 2011) (“Because all insurance investigations are likely

performed with an eye towards the prospect of future litigation,

it is particularly important that the party opposing production

of the documents, on whom the burden of proof as to the

                                   10
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 11 of 17



privilege rests, demonstrate by specific and competent evidence

that the documents were created in anticipation of litigation.”

(citation and quotation marks omitted)). Although United may

have suspected there would be coverage issues as early as

February 7, 2019, the claim was not referred to coverage counsel

until February 15, 2019, –- after United received CIA’s first

report and issued the ROR. Additionally, the Court’s review of a

withheld communication dated February 18, 2019, suggests that

United had taken a coverage position by that date.

     United largely relies on the undersigned’s decision in

Mount View Realty, 2016 WL 4649803. There, the undersigned found

that the plaintiff insurance company anticipated litigation when

it determined that coverage would be disputed. See id. at *2. As

previously stated, the determination of when an insurance

company first anticipates litigation is a fact specific inquiry.

See id. In Mount View Realty, the date of “anticipated

litigation” was over two months after the insured’s loss. See

id.; see also Mount View Realty No. 3:15CV00740(AWT)(SALM), Doc.

#80 at 2 (D. Conn. June 2, 2016). Here, by contrast, United

claims it anticipated litigation immediately after the initial

inspection of the property. See Doc. #61 at 9. That timing is

significant to the Court’s analysis because “the actions that an

insurance company takes immediately after being notified of a

potential claim are almost always part of its ordinary business

                                   11
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 12 of 17



of claim investigation[.]” Weber v. Paduano, No. 02CV03392(GEL),

2003 WL 161340, at *6 (S.D.N.Y. Jan. 22, 2003) (emphasis added).

Nevertheless, even if United determined that coverage would be

disputed at such an early stage, there is no evidence

establishing that the actions United took before the ROR were

taken with an eye toward litigation, rather than as part of its

ordinary business of investigating a claim. See QBE Ins. Corp.,

2011 WL 692982, at *2 (“A first-party insurer is apt to

investigate any claim in the shadow of future litigation, either

as a potential defendant if it denies the insured’s claim or as

a potential plaintiff if it exercises subrogation rights against

a third party.”). United has failed to meet its burden of

establishing that it anticipated litigation, or otherwise had a

resolve to litigate, prior to February 14, 2019. See id. at *3

(“Because all insurance investigations are likely performed with

an eye towards the prospect of future litigation, it is

particularly important that the party opposing production of the

documents, on whom the burden of proof as to the privilege

rests, demonstrate by specific and competent evidence that the

documents were created in anticipation of litigation.” (citation

and quotation marks omitted)).

     MNR seeks the production of unredacted copies of United’s

adjuster’s reports dated February 13, 2019 (privilege log No.

23), February 20, 2019 (privilege log No. 21), and March 5, 2019

                                   12
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 13 of 17



(privilege log No. 20). See Doc. #59-1 at 7. MNR also seeks the

production of materials “pertaining to communications between

[United’s engineer] Vertex and United’s adjuster,” which is

encompassed in the material listed at log No. 21. See id. at 8-

9. United’s privilege log also includes an item described as

“Correspondence from independent adjuster” at No. 22, which is

in fact a “First report” by United’s adjuster; that item is

listed with a date of September 30, 2019. See Doc. #61-7 at 4.

The face of this document, however, is dated February 13, 2019.

MNR has not requested production of this document, but the Court

presumes that failure is due to the date error in the privilege

log, which makes it appear to have been prepared after the date

of United’s denial letter.

     Nevertheless, because February 14, 2019, is the date that

United reasonably first anticipated litigation, United shall

produce, in unredacted form, the documents listed at privilege

log numbers 22 and 23, both of which are dated February 13,

2019, and had been withheld on the basis of the work product

doctrine. United shall produce these documents to MNR on or

before the close of business on Tuesday, April 6, 2021.

     As to the documents post-dating February 14, 2019, MNR has

not established a substantial need for the documents sufficient

to override the protection. See, e.g., Marchello v. Chase

Manhattan Auto Fin. Corp., 219 F.R.D. 217, 219 (D. Conn. 2004)

                                   13
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 14 of 17



(“[T]he federal ... rules require that Plaintiff make a showing

of substantial need to overcome the work product doctrine.

Plaintiff’s conclusory allegation that he has a ‘substantial

need’ is not enough to meet the standard.”). Indeed, MNR does

not specifically argue, or otherwise “cite any caselaw supporting

[its] argument that the circumstances in this case merit

disclosure based upon substantial need.” Gargano v. Metro-N.,

222 F.R.D. 38, 40 (D. Conn. 2004).

     B.   Attorney-Client Privilege

     MNR has requested that the Court conduct an in camera

review of documents withheld by United on the grounds of the

attorney-client privilege. See Doc. #59-1 at 9-10. MNR

“questions whether these communications were properly withheld,

as they were made during the early stages of United’s

investigation[.]” Id. at 9. MNR appears to suggest that United

hired coverage counsel to conduct an ordinary claims

investigation, and therefore the communications are not

protected from disclosure. See id. at 10. United responds that

MNR is not entitled to the withheld documents because “they are

protected appropriately as attorney/client for the purposes of

obtaining legal advice.” Doc. #61 at 5 (sic).

     The parties agree that in this diversity case, Connecticut

law applies to the application of the attorney-client privilege.

See Doc. #59-1 at 9-10 (citing Connecticut law); Doc. #61 at 5-6

                                   14
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 15 of 17



(same); see also Fed. R. Evid. 501. “Connecticut has a long-

standing, strong public policy of protecting attorney-client

communications.” Metro. Life Ins. Co. v. Aetna Cas. & Surety

Co., 730 A.2d 51, 58 (Conn. 1999). “The privilege fosters full

and frank communications between attorneys and their clients and

thereby promotes the broader public interests in the observation

of law and the administration of justice.” Harrington v. Freedom

of Info. Comm’n, 144 A.3d 405, 413 (Conn. 2016) (citation and

quotation marks omitted).

     Under Connecticut law, there are

     four criteria that must be present, in the corporate
     context, in order for the privilege to attach: “(1) the
     attorney must be acting in a professional capacity for
     the corporation, (2) the communication must be made to
     the attorney by current employees or officials of the
     corporation, (3) the communication must relate to the
     legal advice sought by the corporation from the
     attorney, and (4) the communication must be made in
     confidence.” [Shew v. Freedom of Info. Comm’n, 714 A.2d
     664, 670-71 (Conn. 2003)]. The burden of proving each
     element of the privilege, by a fair preponderance of the
     evidence, rests with the [party] ... seeking to assert
     it. State v. Hanna, [191 A.2d 124, 130 (Conn. 1963)].

Blumenthal v. Kimber Mfg., Inc., 826 A.2d 1088, 1096 (Conn.

2003) (footnote omitted) (brackets altered). “The attorney-

client privilege in Connecticut protects both the confidential

giving of professional advice by an attorney acting in the

capacity of a legal advisor to those who can act on it, as well

as the giving of information to the lawyer to enable counsel to

give sound and informed advice.” First Aviation Servs., Inc. v.

                                   15
     Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 16 of 17



Gulf Ins. Co., 205 F.R.D. 65, 68 (D. Conn. 2001) (citation and

quotation marks omitted).

     The Court has reviewed the documents submitted for in

camera review and finds that United has properly withheld the

majority of the challenged documents (privilege log Nos. 1-5 and

7-19) on the grounds of the attorney-client privilege and/or

work product doctrine. However, some of the documents do not

request or provide legal advice, or otherwise reflect legal

confidences or protected mental impressions, and therefore are

not protected by the privilege. The following documents shall be

produced:

     No. 2 (UNITED_NATIONAL_FIRST_PRODUCTION_000091);

     No. 4 (UNITED_NATIONAL_FIRST_PRODUCTION_000099);

     No. 12 (UNITED_NATIONAL_FIRST_PRODUCTION_000276);

     No. 13 (UNITED_NATIONAL_FIRST_PRODUCTION_000295);

     No. 18 (UNITED_NATIONAL_FIRST_PRODUCTION_000710); and

     No. 19 (UNITED_NATIONAL_FIRST_PRODUCTION_000729).

These documents are email transmittal cover sheets. The face of

the documents do not reflect any privileged information, or

confidential work product material. See, e.g., Travelers Indem.

Co. v. Northrop Grumman Corp., No. 12CV03040(KBF), 2013 WL

1087234, at *3 (S.D.N.Y. Mar. 12, 2013) (The Court ordered

production of a transmittal cover sheet where “the statement on



                                   16
        Case 3:19-cv-01265-JAM Document 63 Filed 04/01/21 Page 17 of 17



the face of the document is not privileged and does not reflect

work product.”).

        United shall produce these documents to MNR on or before

the close of business on Tuesday, April 6, 2021.

III. Conclusion

        For the reasons stated, MNR’s Motion to Compel [Doc. #59]

is GRANTED, in part, and DENIED, in part.

        SO ORDERED at New Haven, Connecticut, this 1 st day of April,

2021.

                                          /s/
                                     HON. SARAH A. L. MERRIAM
                                     UNITED STATES MAGISTRATE JUDGE




                                      17
